MEMORANDUM **
*653Sisea Manembu, a native and citizen of Indonesia, petitions pro se for review of a Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her claims for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part, and deny in part.
We lack jurisdiction to review the IJ’s determination that Manembu’s asylum application was untimely. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per curiam).
Even assuming Manembu is credible, substantial evidence supports the IJ’s denial of withholding of removal, because the record does not compel a finding that it is more likely than not that Manembu will be persecuted if she returns to Indonesia. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001).
Substantial evidence further supports the denial of CAT relief, because Manem-bu did not show it is more likely than not that she will be tortured if she returns to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*653ed by 9 th Cir. R. 36-3.